DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
At the end of claim 1, before the period, add
“;
g.	wherein the control device is configured to control the at least one second means to reduce the mean angle of incidence (φ) at each of a plurality of points on the surface of the photolithographic mask while using the time-varying particle beam to interact with the at least one precursor gas to carry out the local deposition reaction and/or the local etching reaction”
Cancel claim 23.
Authorization for this examiner’s amendment was given in an interview with Rex Huang on 28 October 2021.
Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-17 and 20 directed to an invention non-elected without traverse.  Accordingly, claims 15-17 and 20 have been cancelled.

Allowable Subject Matter
Claims 1-12, 21, 22 and 25 allowed.
The following is an examiner’s statement of reasons for allowance: the prior art does not disclose or make obvious an apparatus or method for processing a photolithographic mask, comprising a time-varying particle beam, a means for providing a precursor gas that interacts with the particle beam during a local deposition reaction or local etching reaction, a second means which reduces a mean angle of incidence between the time-varying particle beam and a surface of the photolithographic mask, and a control device configured to control the second means to reduce the mean angle of incidence between the time-varying particle beam and the surface of the photolithographic mask; wherein the control device reduces the mean angle of incidence at each of a plurality of points while using the time-varying particle beam to interact with the precursor gas to carry out the etching or deposition reaction.
In the prior art, Liang (US 20030000921 A1) and Frosien (US 20080258060 A1) teach mask repair systems which can globally adjust the mean angle of incidence between a charged particle beam and a workpiece surface by tilting the workpiece stage or the beam column, but do not teach reducing the mean angle of incidence at each of a plurality of points while carrying out the reaction.  Photolithography mask repair systems are taught by Ferranti (US 20010027917 A1), Hamamura (US 6,303,932 B1), and Stewart (US 20040151991 A1), but they do not teach adjusting the mean angle of incidence between a charged particle beam and a workpiece column for a plurality of points on the workpiece.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DAVID E SMITH/Examiner, Art Unit 2881